EXHIBIT U.S. AUTO PARTS NETWORK, INC. REPORTS THIRD QUARTER RESULTS · Net sales were $47.0 million, up 29% year over year. · Adjusted EBITDA $3.6 million. · Gross margin 35.9%. CARSON, California, October 29, 2009 ― U.S. Auto Parts Network, Inc. (NASDAQ: PRTS), the largest online provider of automotive aftermarket parts and accessories, today reported record net sales for the third quarter ended October 3, 2009 of$47.0 million, an increase of $10.5 million or 29% over Q3 2008 net sales of $36.6 million.Q3 2009 net income was $0.8 million or $0.03 per diluted share, an increase of $1.3 million over Q3 2008. The Company generated Adjusted EBITDA of $3.6 million for the quarter compared to $0.9 million for Q3 2008. For further information regarding Adjusted EBITDA, including a reconciliation of Adjusted EBITDA to net income (loss), see non-GAAP Financial Measures below. “We are pleased that the company returned to year over year double digit growth and even more excited that sales in our seasonally weak third quarter exceeded sales for the second quarter, which is typically our seasonally strongest quarter,” stated Shane Evangelist, Chief Executive Officer. “More significantly, adjusted EBITDA for the quarter exceeded $3 million for the third consecutive quarter.
